ACCEPTED
                                                                        03-13-00790-CV
                                                                                6528010
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   8/17/2015 3:32:54 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                   No. 03-13-00790-CV
                                                    FILED IN
                IN THE COURT OF APPEALS      3rd COURT OF APPEALS
                                                 AUSTIN, TEXAS
                                             8/17/2015 3:32:54 PM
           FOR THE THIRD DISTRICT OF     TEXAS
                                               JEFFREY D. KYLE
                                                     Clerk
                        AT AUSTIN


   T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
       EXECUTORS OF THE ESTATE OF TED ANDERSON

                                    Appellants/Cross-Appellees,

                            v.

RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                    Appellees/Cross-Appellants.

APPELLEES/CROSS-APPELLANTS’ MOTION TO ALLOCATE TIME
                 FOR ORAL ARGUMENT

      Laurie Ratliff
      State Bar No. 00784817
      Frank N. Ikard, Jr.
      State Bar No. 10386000
      IKARD GOLDEN JONES P.C.
      400 W. 15th St., Suite 975
      Austin, Texas 78701
      Telephone: (512) 472-6695
      Telecopier: (512) 472-3669
      laurieratliff@igjlaw.com


     ATTORNEYS FOR APPELLEES/CROSS-APPELLANTS
                              NO. 03-13-00790-CV


                        IN THE COURT OF APPEALS

                  FOR THE THIRD DISTRICT OF TEXAS

                                  AT AUSTIN


      T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
          EXECUTORS OF THE ESTATE OF TED ANDERSON

                                                 Appellants/Cross-Appellees,

                                        v.

 RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
 JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                                 Appellees/Cross-Appellants.



  APPELLEES/CROSS-APPELLANTS’ MOTION TO ALLOCATE TIME
                   FOR ORAL ARGUMENT



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees/Cross-Appellants, Richard T. Archer, David B. Archer, Carol

Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer (the Archer

Family), respectfully file their Motion to Allocate Time for Oral Argument.




                                        1
      This matter is currently set for oral argument on September 2, 2015 at 9:00

am. In response to the Court’s August 4, 2015 letter, Appellees/Cross-Appellants

file this motion requesting an alternative allocation of time for oral argument.

      Appellants filed their opening brief on November 6, 2014. Appellees/Cross-

Appellants filed their combined brief, responding to Appellants’ issues and also

raising their issues on cross-appeal, on February 6, 2015.

      Appellants chose not to respond to Appellees/Cross-Appellants’ cross-

appeal. Appellants requested four extensions of time to file a cross-appellees’ brief.

This Court granted three of the requested extensions. Appellants, however, failed to

file their cross-appellees’ brief within their requested deadline as set out in their

fourth motion for extension of time. The Court then submitted the case and

dismissed the fourth motion for extension of time as moot. Ex. A; Court’s website

(indicating case “ready to be set”).

      Because Appellants have not filed a brief responding to the cross-appeal,

Appellees/Cross-Appellants respectfully request that the Court allocate the oral

argument time without permitting Appellants to respond to the cross appeal for the

first time during oral argument. See TEX. R. APP. P. 39.1 (limiting oral argument to

parties who have filed a brief); 39.2 (purpose of oral argument is to emphasize and

clarify written arguments in the brief); & 39.6 (court may allow oral argument when

only one party has filed a brief).



                                          2
      Appellees/Cross-Appellants request that the Court allocate the oral argument

time as follows: 15 minutes for Appellants’ opening, 15 minutes for Appellees’

response, 5 minutes for Appellants’ rebuttal, and 5 minutes for Appellees/Cross-

Appellants’ issues on cross-appeal.

      This allocation avoids permitting Appellants, who have never filed a cross-

appellees’ brief, from responding to the cross-appeal for the first time during oral

argument. Any other allocation of the oral argument time raises the potential for

argument by Appellants, or questions to Appellants’ counsel, on the cross appeal (to

which there is no brief on file). Such situation necessitates additional oral argument

time for Appellees/Cross-Appellants and/or the need for additional briefing from

Appellees/Cross-Appellants.

      Alternatively, if the Court allocates the oral argument time, or by other means,

allows Appellants to address the cross appeal for the first time during oral argument,

Appellees/Cross-Appellants request additional time to respond in oral argument (or

have notice to allocate a potion of their 20 minutes for a response) and permission

to file a post-submission letter brief to address any response from Appellants to the

cross appeal.

      Appellants did not respond to Appellees/Cross-Appellants attempt to confer

on the allocation of the oral argument time.




                                          3
      For these reasons, Appellees/Cross-Appellants Richard T. Archer, David B.

Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer

respectfully request that this Court grant their Motion to Allocate Time for Oral

Argument and order that oral argument time for the above-styled case be allocated:

15 minutes for Appellants’ opening, 15 minutes for Appellees’ response, 5 minutes

for Appellants’ rebuttal, and 5 minutes for Appellees/Cross-Appellants’ issues on

cross-appeal. Alternatively, Appellees/Cross-Appellants request time to respond

during oral argument and/or by post-submission letter brief to any response from

Appellants during oral argument to the cross appeal. Appellees/Cross-Appellants

respectfully request such other and further relief to which they may be entitled.

                                       Respectfully submitted,
                                       IKARD GOLDEN JONES, P.C.

                                       /s/ Laurie Ratliff
                                       Laurie Ratliff
                                       State Bar No. 00784817
                                       Frank N. Ikard, Jr.
                                       State Bar No. 10386000
                                       400 West 15th Street, Suite 975
                                       Austin, Texas 78701
                                       Telephone: (512) 472-6695
                                       Telecopier: (512) 472-3669
                                       laurieratliff@igjlaw.com

                                       ATTORNEYS FOR
                                       APPELLEES/CROSS-APPELLANTS
                                       RICHARD T. ARCHER, DAVID B. ARCHER,
                                       CAROL ARCHER BUGG, JOHN V. ARCHER,
                                       KAREN ARCHER BALL AND SHERRI ARCHER

                                          4
                      CERTIFICATE OF CONFERENCE

      I certify that the undersigned counsel for Appellees/Cross-Appellants attempted
to confer with counsel for Appellants regarding the allocation of time for oral argument.
Appellants did not respond to an email sent on August 7, 2015.


                                        /s/ Laurie Ratliff
                                       Laurie Ratliff




                                          5
                                CERTIFICATE OF SERVICE

       I hereby certify that on the date listed below a copy of Appellees/Cross-
Appellants’ Motion to Allocate Time for Oral Argument was served on the counsel
of record listed below via electronic delivery in accordance with the Texas Rules of
Appellate Procedure on this 17th day of August 2015:

Via e-service file and email
Mr. Gerald D. McFarlen
LAW OFFICE OF GERALD D. MCFARLEN, PC
28 Fabra Oaks Road
Boerne, Texas 78006

Attorneys for Appellants
T. Mark Anderson and Christine Anderson


                                                 /s/ Laurie Ratliff
                                                 Laurie Ratliff




t:\archer 3 2007 tortious interference\appeal\motions\motion to set time for oral argument.docx




                                                    6
Appellees/Cross-Appellants’
Motion to Allocate Time for
      Oral Argument

        Exhibit A
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           May 27, 2015

Mr. Gerald D. McFarlen                                  Ms. Laurie Ratliff
The Law Office of Gerald D. McFarlen, PC                Ikard Golden Jones, P.C.
28 Fabra Oaks Road                                      400 West 15th Street, Suite 975
Boerne, TX 78006-2831                                   Austin, TX 78701
* DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v.
          Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

       On the date noted above, cross-appellees' Fourth Motion to Extend Time to File Brief
was dismissed as moot by this Court.



                                                     Very truly yours,

                                                     JEFFREY D. KYLE, CLERK



                                                     BY:   F. Hewtty
                                                           Frances Hewtty, Deputy Clerk